                     IN THE UNITED STATES DISTRICT COURT

                FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 In the Matter of:                                 :
                                                   :
 SEIZURE OF ONE OR MORE TONS                       :         Case No. 18-361-M
 OF UNITED STATES GOLD                             :
                                                   :

                            GOVERNMENT’S RESPONSE
                        TO MOTION TO UNSEAL DOCUMENTS

       The United States of America, by its attorneys, Jennifer Arbittier Willians, Acting

United States Attorney for the Eastern District of Pennsylvania, and K.T. Newton,

Assistant United States Attorney, hereby responds to the Motion of Intervenors to unseal

the documents in this docket.

       As stated in Intervenors’ Motion, the government agrees to the unsealing of the

documents in this matter, with the exception of the Warrant to Seize Property Subject to

Forfeiture, the Application of the Warrant to Seize Property Subject to Forfeiture, and the Affidavit

in Support of the Application, given the government’s policy not to publicly reveal government

sources. The government has proposed that, upon Court Order, it will file an unsealed redacted

version of these three documents, with the identity of the sources redacted.

                                               Respectfully submitted,

                                               JENNIFER ARBITTIER WILLIAMS
                                               Acting United States Attorney


                                               K.T. Newton
                                               K.T. NEWTON
Dated: June 23, 2021                           Assistant United States Attorney
                                   CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of this document has been served by email upon the

following:

                               Eli Segal, Esquire
                               Attorney for Intervenors




                                                          K.T. Newton
                                                          K.T. NEWTON
                                                          Assistant United States Attorney


Dated: June 23, 2021




                                                 -2-
